Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record as directed below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner amendment was authorization by Jennifer N. Hinton, (Reg. No. 47,653) in a telephone interview on 07/22/2021.  
CLAIMS
The claims have been amended as shown in the attached "AMENDMENTS TO CLAIMS" pdf file. Please refer to the Attached pdf file for the complete listing of the claims as agreed upon with applicant.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically decode a set of system information with a system information block type 1 (SIB1), the SIB1 indicating a physical random access channel (PRACH) resources configuration for triggering on demand system information, the SIB1 has a flag that indicates that additional SI is not broadcast, then transmit a preamble/sequence according to the PRACH resources configuration to a RAN base station transceiver, the preamble/sequence indicates a request for the additional SI when 

The closest prior art found by the Examiner is the previously cited references namely, (US 2013/0089008 A1) and (US 2015/0373626 A1).
However, the references alone and in combination do not teach or suggest a low overhead system information acquisition for wireless communication the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472